Citation Nr: 1630104	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  08-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1966.

This matter was originally before the Board of Veterans Appeals ' (Board) on appeal from October 2005, June 2006, and June 2009 decisions of the Winston -Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO). In June 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).

In May 2014, the Board issued a decision denying entitlement to service connection for diabetes mellitus type II, inter alia.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an Order granting a Joint Motion for Remand in November 2014 vacating the May 2014 Board decision with regard to the issue of diabetes mellitus type II only and remanding the case for further proceedings consistent with the Joint Motion.  As such, this claim is again before the Board.

This claim was previously before the Board in May 2015, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims file, the Board determines a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's claim was previously remanded in order to obtain a nexus opinion regarding the possible relationship of the Veteran's currently diagnosed diabetes mellitus type II to his conceded exposure to herbicides during service in Loquillo, Puerto Rico when Agent Orange was used in 1966.

The Veteran was provided with a VA examination in December 2015.  Upon a review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed the Veteran with diabetes mellitus type II.  The VA examiner noted that the Veteran reported exposure to Agent Orange from reloading missiles onto aircraft, B-52s, in Puerto Rico in the years of 1965-1966.  He stated that the B-52s would travel into Vietnam to deploy missiles, and then return to Puerto Rico for reloading.  His job description was a missile specialist, and he states that he was involved in the reloading of the missiles onto the pylons of the B-52s.  He stated there was an oily type substance on the aircraft and the pylons, which he thought was Agent Orange from flying into the affected areas of Vietnam.

The VA examiner also noted that the Veteran also has a significant family history of diabetes.  He reports his mother and brother have diabetes and several of his aunts and uncles on both sides of his family have diabetes.

The VA examiner opined that, given the above stated, she cannot make a clear distinction of whether the veteran had a significant exposure to AO.  It is clear, however, that the Veteran has a familial predisposition for diabetes.  Therefore, it is less likely as not that the veteran's diabetes is a result of AO exposure.  There is no evidence in the service treatment records of onset of diabetes while the Veteran was on active duty.  Therefore, the diabetes is less likely as not caused by his active duty service.

The Board finds that the December 2015 VA examiner's opinion is incomplete for rating purposes.  While the examiner did consider the Veteran's lay statements regarding exposure via aircraft, there was no discussion of the exposure that the Veteran may have received via general spraying that was shown to have actually occurred at the Loquillo, Puerto Rico military base during the time period that the Veteran was stationed there.

Here, the VA examiner's opinion appears to be in part based upon an inability to ascertain the extent of the Veteran's exposure to Agent Orange.  However, in only relying on his statements regarding alleged exposure via aircraft and not including his more systemic exposure via general spraying on his military base, the VA examiner was merely relying on part of the factual premise for the Veteran's claim and not the entire allegation, leading to an incomplete and inaccurate picture of the claimed basis for nexus.  See, e.g., Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (explaining that a medical opinion should be based on an accurate factual premise).

Accordingly, the Veteran's claims file should be returned to the December 2015 VA examiner for an addendum opinion.  In so doing, the VA examiner must also consider the Veteran's systemic exposure to Agent Orange spraying that has been shown to have factually occurred in April 1966.  The VA examiner should then consider this evidence in conjunction with the Veteran's competent and credible lay statements regarding Agent Orange exposure via aircraft to ascertain the Veteran's overall exposure to Agent Orange and any possible etiological relationship to his currently diagnosed diabetes mellitus type II.

Additionally, the VA examiner must provide a complete rationale for any opinions provided, to include citations to relevant medical authority and literature where appropriate.  In the event that the VA examiner cannot determine with reasonable certainty the degree to which the Veteran was actually exposed to Agent Orange, it is still requested that the examiner provide an opinion regarding the possibility of any Agent Orange exposure leading to the Veteran's later development of diabetes mellitus type II.  To the extent that a more precise assessment of the Veteran's actual Agent Orange exposure is needed to provide an opinion without resort to mere speculation, the VA examiner should explain why this is so and, again, must provide a complete rationale for any opinions provided, to include citations to relevant medical authority and literature where appropriate.  

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his disorders. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
 2. Thereafter, the Veteran's claims file should be returned to the VA examiner who conducted the December 2015 VA examination for the Veteran's diabetes mellitus type II. If that examiner is no longer available, the Veteran's claims file should be forwarded to an examiner of like skill and qualification.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision and the exposure to Agent Orange during service in Puerto Rico is presumed to be credible.  Additionally, the examiner must consider the conceded and factual showing of the Veteran's exposure to Agent Orange via spraying which has been shown to have occurred on the Loquillo, Puerto Rico military base during the time period in which the Veteran served there.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current diabetes mellitus had its onset in service, or is otherwise the result of a disease or injury in service, to include exposure to Agent Orange while stationed in Puerto Rico. 

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report. The medical professional should discuss the particular of this Veteran's medical history and the relevant medical sciences as applicable to this case, including the use of any medical literature, which may reasonable explain the medical guidance in the study of this case.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  To the extent that a more precise assessment of the Veteran's actual Agent Orange exposure is needed to provide an opinion without resort to mere speculation, the VA examiner should explain why this is so and, again, must provide a complete rationale for any opinions provided, to include citations to relevant medical authority and literature where appropriate.  

 3. Notify the Veteran that it is his responsibility to 
 report for any scheduled examination and to cooperate
 in the development of the claim, and that the
 consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.
 
 4. Review the examination report to ensure that it is in 
 complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC/RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
 5. After the development requested above has been 
 completed, the record should again be reviewed. If the
 benefits sought on appeal remain denied, then the 
 Veteran and his representative should be furnished with a supplemental statement of the case and be given the 
 opportunity to respond thereto. The case should then
 be returned to the Board for further appellate consideration, 
 if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




